 



Exhibit 10.1

EIGHTH AMENDMENT TO CREDIT AGREEMENT

     THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Eighth Amendment”) is
dated as of the 27th day of May, 2005 among CROWN CRAFTS, INC., CHURCHILL
WEAVERS, INC., HAMCO, INC. and CROWN CRAFTS INFANT PRODUCTS, INC. (collectively,
the “Borrowers”), WACHOVIA BANK, NATIONAL ASSOCIATION (successor by merger to
Wachovia Bank, N.A.), as Agent (the “Agent”) and WACHOVIA BANK, NATIONAL
ASSOCIATION (successor by merger to Wachovia Bank, N.A.), BANC OF AMERICA
STRATEGIC SOLUTIONS, INC. (assignee of Bank of America, N.A.) and THE PRUDENTIAL
INSURANCE COMPANY OF AMERICA, as Lenders (collectively, the “Lenders”);

WITNESSETH:

     WHEREAS, the Borrowers, the Agent and the Lenders executed and delivered
that certain Credit Agreement, dated as of July 23, 2001, as amended by First
Amendment to Credit Agreement dated as of September 28, 2001, Second Amendment
to Credit Agreement dated as of November 25, 2002, Third Amendment to Credit
Agreement dated as of February 10, 2003, Global Amendment Agreement dated as of
April 29, 2003, Fifth Amendment to Credit Agreement dated as of August 1, 2003,
Sixth Amendment to Credit Agreement dated as of December 16, 2003 and Seventh
Amendment to Credit Agreement dated as of February 4, 2005 (as so amended, the
“Credit Agreement”);

     WHEREAS, the Borrowers, the Agent and the Lenders have agreed to certain
amendments to the Credit Agreement to change certain financial covenants
contained therein, subject to the terms and conditions hereof;

     NOW, THEREFORE, for and in consideration of the above premises and other
good and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, the Borrowers, the Agent and the Lenders
hereby covenant and agree as follows:

     1. Definitions. Unless otherwise specifically defined herein, each term
used herein which is defined in the Credit Agreement shall have the meaning
assigned to such term in the Credit Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall from and after the date hereof refer to the Credit
Agreement as amended hereby.

     2. Amendment to SECTION 1.01. SECTION 1.01 of the Credit Agreement hereby
is amended by deleting the definitions of “Aggregate Revolving Loan Commitments”
and “Revolving Loan Termination Date” and adding the following new definitions:

1



--------------------------------------------------------------------------------



 



          “Aggregate Revolving Loan Commitments” means the sum of all the
Revolving Loan Commitments, which, as of the Eighth Amendment Date, equals
$7,500,000.

          “Eighth Amendment Date” means the date of the Eighth Amendment to
Credit Agreement, amending this Agreement, which is May 27, 2005.

          “Revolving Loan Termination Date” means the earliest to occur of:
(i) July 23, 2007, (ii) the date the Revolving Loan Commitments are terminated
pursuant to SECTION 6.01 following the occurrence of an Event of Default, or
(iii) the date the Borrowers terminate the Revolving Loan Commitments entirely
pursuant to SECTION 2.07.

     3. Amendment to SECTION 2.16(b). SECTION 2.16(b) of the Credit Agreement
hereby is deleted in its entirety, and the following is substituted therefor.

          (b) if, after giving effect to the issuance of the requested Letter of
Credit, (i) the aggregate Letter of Credit Obligations plus the undrawn amount
of letters of credit issued or guaranteed by the Permitted Factor would exceed
$1,500,000 or (ii) all of the then outstanding Working Capital Obligations would
exceed the Borrowing Base;

     4. Addition of SECTION 10.23. A new SECTION 10.23 hereby is added to the
Credit Agreement, as follows:

               SECTION 10.23 Process for Refinancing. The parties hereby agree
that it is their intent that the Obligations (including each Revolving Loans,
any Settlement Loan and the Term Loan) be paid in full, all Letters of Credit
cancelled or fully cash collateralized and the Revolving Loan Commitments
terminated, and all of the Senior Subordinated Loans, and all “Obligations”, as
defined in the Senior Subordinated Notes Purchase Agreement, be paid in full
(collectively, a “Complete Refinancing”) at the earliest possible time, but in
any event prior to the Revolving Loan Termination Date, if at all possible.
Toward that end, the parties agree that the following provisions of this SECTION
10.23, which set forth the steps that shall be taken toward a refinancing, shall
form and be an integral part of this Agreement. The Parent agrees that it will
seek diligently to perform each individual task as promptly as practicable,
pursuing the completion thereof with all deliberate speed, but in any event no
later than the relevant date set forth below.

          (a) Identification and Selection of Financial Parties. As soon as
reasonably possible, but in any event by no later than the last day of the
Fiscal Quarter ending in September, 2005, the Parent will contact and establish
formal meetings with at least three “Financial Parties” (which term shall mean
each third party identified pursuant hereto that may provide a source of funds
to enable a Complete Refinancing, and which shall include, but not be limited
to, traditional lenders, mezzanine lenders, other forms of debt providers and
strategic or financial buyers), at least two of the names of which shall be
provided by the Lenders, to discuss refinancing of the Parent’s existing capital
structure and providing the source of funds for a Complete Refinancing. The
Parent agrees promptly upon (and in any event within 10 Domestic Business Days
of) its obtaining the relevant information, to provide to the Agent and the
Lenders, as to each of the Financial Parties, its name, a primary contact
person, and telephone number and e-mail address, and the agreed-upon dates of
meetings scheduled therewith. The Parent agrees the Agent and each of the
Lenders may contact the identified Financial Parties at any time with respect to
the progress of discussions and negotiations and obtain such information as they
may reasonably request regarding such discussions and negotiation, and to
respond to and provide such information as any Financial Party may request
regarding the financing under this Agreement and all matters, transactions and
events pertaining hereto.

          (b) Written Reports. As soon as reasonably possible, but in any event
by no later than the last day of the Fiscal Quarter ending in December, 2005,
for each Financial Party, the Parent will provide to the Agent and the Lenders a
detailed written report setting forth the

2



--------------------------------------------------------------------------------



 



      principal matters and terms of the discussions and negotiations with such
Financial Party, including a report containing the Parent’s assessment of the
meeting or meetings with such Financial Party and a copy of any agreed proposal
or term sheet provided by such Financial Party (promptly after receipt thereof)
arising from such discussions and negotiations, and will establish a conference
call with the Agent and the Lenders to discuss the results of the Parent’s
findings.

               (c) Quarterly Conference Calls. As soon as reasonably possible,
but in any event by no later than 30 days after the last day of the Fiscal
Quarter ending in December, 2005, and by no later than 30 days after the last
day each subsequent quarter thereafter, until a Complete Refinancing has been
accomplished, the Parent will hold a conference call with the Agent and the
Lenders to provide an update on its refinancing efforts.

               (d) Identification and selection of Investment Banking Firm; Fees
for Violations. If (a) the Parent has breached any of the covenants or terms of
this SECTION 10.23 (unless waived in writing by the Required Lenders); or
(b) prior to the last day of the Fiscal Quarter ending in September 2006, the
Parent has not secured a financing proposal or term sheet that provides adequate
financing to effect a Complete Refinancing on terms that are satisfactory to the
Parent, the Parent agrees to seek Board approval to engage an investment banking
firm. The Parent agrees to interview a minimum of three investment banking
firms, at least two of the names of which shall be provided by the Lenders.
Failure to obtain Board approval to engage an investment banking firm by
December 1, 2006 shall be deemed to be a breach of this covenant,
notwithstanding any good faith effort of the Parent in seeking to obtain such
approval.



      In addition, for each breach of any of the covenants or terms of this
SECTION 10.23, the Parent shall pay to the Agent, for the ratable account of the
Lenders, a violation fee in the amount of $10,000 (with the aggregate of such
fees not to exceed $30,000), which fee shall be payable within 2 Domestic
Business Days of demand therefor by the Agent.

     5. Restatement of Representations and Warranties. The Borrowers hereby
restate and renew each and every representation and warranty heretofore made by
them in the Credit Agreement and the other Loan Documents as fully as if made on
the date hereof (except where reference is expressly made to a specific date, in
which case such representation or warranty is true as of such earlier date) and
with specific reference to this Eighth Amendment and all other loan documents
executed and/or delivered in connection herewith.

     6. Effect of Amendment. Except as set forth expressly hereinabove, all
terms of the Credit Agreement and the other Loan Documents shall be and remain
in full force and effect, and shall constitute the legal, valid, binding and
enforceable obligations of the Borrowers. The amendments contained herein shall
be deemed to have prospective application only, unless otherwise specifically
stated herein.

     7. Ratification. The Borrowers hereby restate, ratify and reaffirm each and
every term, covenant and condition set forth in the Credit Agreement and the
other Loan Documents effective as of the date hereof.

     8. Counterparts. This Eighth Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered (which may be by facsimile) shall be deemed
to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.

     9. Section References. Section titles and references used in this Eighth
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto evidenced hereby.

3



--------------------------------------------------------------------------------



 



     10. No Default. To induce the Agent and the Lenders to enter into this
Eighth Amendment and to continue to make advances pursuant to the Credit
Agreement, the Borrowers hereby acknowledge and agree that, as of the date
hereof, and after giving effect to the terms hereof, there exists (i) no Default
or Event of Default and (ii) no right of offset, defense, counterclaim, claim or
objection in favor of the Borrowers arising out of or with respect to any of the
Loans or other obligations of the Borrowers owed to the Lenders under the Credit
Agreement.

     11. Payoff of Term Loan. Notwithstanding any provision of the Credit
Agreement to the contrary, the Borrowers, the Agent and the Lenders hereby agree
that on the second Business Day following the effectiveness of this Eighth
Amendment as provided in Section 14 hereof, the Borrowers shall pay to the
Lenders, in accordance with the provisions of the Credit Agreement governing the
manner in which payments shall be made and delivered thereunder, an aggregate
amount equal to the outstanding principal balance of the Term Loan as of such
date, together with all interest (including, without limitation, Contingent
Interest) accrued thereon and unpaid as of such date (the “Payment Amount”), and
each of the Lenders hereby waives any and all rights that such Lender may have
under the Credit Agreement, including, without limitation, Section 8.05 thereof,
with respect to the payment by the Borrowers to the Lenders of any
Yield-Maintenance Amount, but such waiver is only in connection with the Term
Loan, and not any Revolving Loan, any Settlement Loan or any other Obligations,
other than those that pertain only to the Term Loan. The Agent and the Lenders
hereby acknowledge and agree that upon the payment by the Borrowers to the
Lenders of the Payment Amount pursuant to this Section 11, (i) the Term Loan
shall be fully and completely satisfied; (ii) the Borrowers shall have no
further liability or obligation with respect to such Term Loan; and (iii) such
payment of the Payment Amount shall not constitute, be deemed to be or result in
a breach of, or default under, any representation, warranty, covenant or
obligation of the Borrowers contained in the Credit Agreement or any agreement
executed by the Borrowers in connection therewith, including, without
limitation, the Credit Documents and the Senior Subordinated Notes Purchase
Agreement. For purposes of this Section 11, all references to the Credit
Agreement shall be to the Credit Agreement as amended by this Eighth Amendment.

     12. Further Assurances. The Borrowers agree to take such further actions as
the Agent shall reasonably request in connection herewith to evidence the
amendments herein contained.

     13. Governing Law. This Eighth Amendment shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Georgia.

     14. Conditions Precedent. This Eighth Amendment shall become effective only
upon (i) execution and delivery (including by facsimile) of this Eighth
Amendment by each of the parties hereto and (ii) payment to the Agent, for the
ratable benefit of the Lenders, of an amendment fee in the amount of $75,000.

[SIGNATURES COMMENCE ON NEXT PAGE.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers, the Agent and each of the Lenders has
caused this Eighth Amendment to be duly executed, under seal, by its duly
authorized officer as of the day and year first above written.

                  CROWN CRAFTS, INC. (SEAL)
 
           

  By:   /s/ Amy Vidrine Samson    

           

      Name: Amy Vidrine Samson    

      Title: Vice President, CFO    
 
                CHURCHILL WEAVERS, INC.,     HAMCO, INC.     CROWN CRAFTS INFANT
         PRODUCTS, INC. (SEAL)
 
           

  By:   /s/ Amy Vidrine Samson    

           

      Name: Amy Vidrine Samson    

      Title: Vice President    

5



--------------------------------------------------------------------------------



 



                          WACHOVIA BANK, NATIONAL         ASSOCIATION (successor
by merger         to Wachovia Bank, N.A.), (SEAL)         as Agent and as a
Lender    
 
                   

  By:    /s/ Monica H. Cole                

      Name:   Monica H. Cole        

                   

      Title:   Director        

                   

6



--------------------------------------------------------------------------------



 



                          BANC OF AMERICA STRATEGIC SOLUTIONS,         INC.
(assignee of Bank of America, N.A.), (SEAL)         as a Lender    
 
                   

  By:   /s/ Kevin M. Behan                

      Name:   Kevin M. Behan        

                   

      Title:   Senior Vice President        

                   

7



--------------------------------------------------------------------------------



 



                          THE PRUDENTIAL INSURANCE (SEAL)         COMPANY OF
AMERICA, as a Lender    
 
                   

  By:    /s/ Billy Greer                

      Name:   Billy Greer        

                   

      Title:   Senior Vice President        

                   

8